DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Diana Brehob on March 2, 2021.
The application has been amended as follows:

IN THE CLAIMS:
Claim 1 has been amended as follows:
An annular combustor, comprising:
	an injector annulus with a plurality of holes defined therein;
a plurality of injectors, one of the plurality of injectors inserted into each of the plurality of holes in the injector annulus;
a first air inlet ring coupled between an inner surface of the injector annulus and an inner liner; and
a second air inlet ring coupled between an outer surface of the injector annulus and an outer liner wherein:
the first air inlet ring has a plurality of deflectors that direct a flow of air passing therethrough to swirl in a first rotational direction; 
deflectors that direct a flow of air passing therethrough to swirl in a second rotational direction opposite first rotational direction of the first air inlet ring;
an annular prechamber is defined by a prechamber portion of the inner liner and a prechamber portion of the outer liner;
	the prechamber portion of the inner liner comprises a first cylindrical wall with a first frustum coupled to a downstream end of the first cylindrical wall;
	a diameter of the first frustum decreases in a downstream direction;
the prechamber portion of the outer liner comprises a second cylindrical wall with a second frustum coupled to a downstream end of the second cylindrical wall; 
a diameter of the second frustum increases in the downstream direction;
an annular main chamber is located downstream of the annular prechamber;
	the annular main chamber is defined by a main chamber portion of the inner liner and a main chamber portion of the outer liner;   
	a third air inlet ring is coupled between the prechamber portion of the inner liner and the main chamber portion of the inner liner, having a plurality of deflectors that direct a flow of air passing therethrough to swirl in the first rotational direction; and
a fourth air inlet ring is coupled between the prechamber portion of the outer liner and the main chamber portion of the outer liner, having a plurality of deflectors that direct a flow of air passing therethrough to swirl in the second rotational direction opposite the first rotational direction.

Claim 2 has been amended as follows:
The annular combustor of claim 1, wherein a volume included between the inner liner and the outer liner comprises:
	the annular prechamber located 
	the annular main chamber located 
	an annular dilution zone located 

Claim 4 has been amended as follows:
The annular combustor of claim 1, further comprising:
	a first plurality of orifices defined in the first frustum arranged evenly around a circumference of the first frustum; and 
	a second plurality of orifices defined in the second frustum arranged evenly around a circumference of the second frustum.

Claim 5 has been amended as follows:
The annular combustor of claim 1, wherein:
	

	

	the main chamber portion of the inner liner comprises a third cylindrical wall with a third frustum coupled to a downstream end of the third cylindrical wall;
	a diameter of the third frustum increases in the downstream direction;
the main chamber portion of the outer liner comprises a fourth cylindrical wall with a fourth frustum coupled to a downstream end of the fourth cylindrical wall; and
	a diameter of the fourth frustum decreases in the downstream direction.




Claim 6 has been amended as follows:
The annular combustor of claim 5, wherein:

the main chamber portion of the outer liner further comprises a sixth cylindrical wall coupled to a downstream end of the fourth frustum;
a first plurality of orifices is defined in the third frustum and arranged evenly around a circumference of the third frustum; and 
	a second plurality of orifices is defined in the fourth cylindrical wall and arranged evenly around a circumference of the fourth cylindrical wall.

Claim 7 has been amended as follows:
The annular combustor of claim 1, wherein:
	the inner liner has the prechamber wall portion, the main chamber wall portion, and a dilution zone wall portion;
	the outer liner has the prechamber wall portion, the main chamber wall portion, and a dilution zone wall portion;
 	
	an annular dilution zone of the annular combustor is defined by an outer surface of the dilution zone wall portion of the inner liner and an inner surface of the dilution zone wall portion of the outer liner, the annular combustor further comprising:
	

	a fifth air inlet ring coupled between the main chamber wall portion of the inner liner and the dilution zone wall portion of the inner liner; and 
	a sixth air inlet ring coupled between the main chamber wall portion of outer liner and the dilution zone wall portion of the outer liner.

Claim 8 has been amended as follows:
The annular combustor of claim 7, wherein:
	a downstream section of the annular prechamber increases in cross-sectional area the downstream direction;
	a downstream section of the annular main chamber decreases in cross-sectional area 
	a first plurality of circumferentially-arranged orifices is defined in the prechamber wall portions of the inner and outer liners; and
	a second plurality of circumferentially-arranged orifices is defined in the main chamber wall portions of the inner and outer liners.

Claim 9 has been amended as follows:
The annular combustor of claim 7, further comprising:
	[a]an annular combustor housing having a plurality of openings in which the plurality of injectors are positioned wherein:
the inner and outer liners are mounted within the annular combustor housing;
passages are provided for incoming inlet air; and
the passages are defined by inner surfaces of the annular combustor housing and inner surfaces of the inner liner and are defined by inner surfaces of the annular combustor housing and outer surfaces of the outer liner. 

Claim 12 has been amended as follows:
The annular combustor of claim 1, wherein the plurality of deflectors of the first air inlet ring, the plurality of deflectors of the second air inlet ring, the plurality of deflectors of the third air inlet ring or the plurality of deflectors of the fourth air inlet ring are each one of blades and orifices with a centerline of the orifices canted with respect to a centerline of the annular combustor.

Claim 13 has been amended as follows:
An annular combustor, comprising:

a plurality of injectors, one of the plurality of injectors inserted into each of the plurality of holes in the injector annulus;
an annular prechamber located downstream of the injector annulus, the annular prechamber being defined between an inner liner and an outer liner;
an annular main chamber located downstream of the annular prechamber, the annular main chamber being defined between the inner liner and the outer liner;
a first air inlet ring coupled between an inner surface of the injector annulus and an outer surface of a portion of the inner liner at the annular prechamber;
a second air inlet ring coupled between an outer surface of the injector annulus and an inner surface of a portion of the outer liner at the annular prechamber; 
a third air inlet ring coupled between an inner surface of the inner liner at the annular prechamber and an outer surface of a portion of the inner liner at the annular main chamber; and
a fourth air inlet ring coupled between an outer surface of the outer liner at the annular prechamber and an inner surface of a portion of the outer liner at the annular main chamber wherein:
the first and third air inlet rings each have a plurality of deflectors that direct respective [flow]flows of air passing therethrough to swirl in a first rotational direction; and
the second and fourth air inlet rings have a plurality of deflectors that direct respective [flow]flows of air passing therethrough to swirl in a second rotation direction first rotational direction of the first and third air inlet rings.

Claim 14 has been amended as follows:
The annular combustor of claim 13, further comprising:
	a plurality of orifices defined in the inner liner at the annular prechamber;
	a plurality of orifices defined in the outer liner at the annular prechamber;
	a plurality of orifices defined in the inner liner at the annular main chamber; and
at the annular main chamber.

Claim 15 has been amended as follows:
The annular combustor of claim 13, further comprising:
	an annular combustor housing having a plurality of openings [into]in which the plurality of injectors are positioned 
the inner and outer liners are mounted within the annular combustor housing;
passages are provided for incoming inlet air; and
the passages are defined by inner surfaces of the annular combustor housing and inner surfaces of the inner liner and are defined by outer surfaces of the annular combustor housing and outer surfaces of the outer liner. 

Claim 16 has been amended as follows:
The annular combustor of claim 13, wherein:
the annular combustor further includes an annular dilution zone located downstream of the annular main chamber;
 the inner liner comprises: an inner prechamber wall that partially defines the annular prechamber, an inner main chamber wall that partially defines the annular main chamber, and an inner dilution zone wall that partially defines the annular dilution zone; and
the outer liner comprises: an outer prechamber wall that partially defines the annular prechamber, an outer main chamber wall that partially defines the annular main chamber, and an outer dilution zone wall that partially defines the annular dilution zone;
the inner prechamber wall comprises a first cylindrical wall with a first frustum coupled to a downstream end of the first cylindrical wall; and
the outer prechamber wall comprises a second cylindrical wall with a second frustum coupled to a downstream end of the second cylindrical wall.

Claim 17 has been amended as follows:
The annular combustor of claim 13, further comprising:
annular main chamber wherein:
the inner liner comprises: a portion at the annular prechamber, a portion at the annular main chamber, and a portion at the annular dilution zone;
the outer liner comprises: a portion at the annular prechamber, a portion at the annular main chamber, and a portion at the annular dilution zone; 
the portion at the annular main chamber of the inner liner comprises a first cylindrical wall and a first frustum coupled to a downstream end of the first cylindrical wall;
the portion at the annular main chamber of the outer liner comprises a second cylindrical wall and a second frustum coupled to a downstream end of the second cylindrical wall; and
an ignitor inserted into the annular combustor to access one of the annular main chamber and the annular prechamber.

Claim 18 has been amended as follows:
The annular combustor of claim 17, further comprising:
	a fifth air inlet ring disposed between an inner surface of the inner liner portion at the annular main chamber and an outer surface of a portion of the inner liner at the annular dilution zone; and
a sixth air inlet ring coupled between an outer surface of the outer liner portion at the annular main chamber and an inner surface of a portion of the outer liner at the annular dilution zone wherein:
the fifth inlet ring has a plurality of deflectors that a direct flow of air passing therethrough to swirl in the 
the sixth air inlet ring has a plurality of deflectors that a direct flow of air passing therethrough to swirl in the second rotational direction opposite first rotational direction of the first and third air inlet rings.


Claim 19 has been amended as follows:
The annular combustor of claim 18, wherein: the plurality of deflectors of the first air inlet ring, the plurality of deflectors of the second air inlet ring, the plurality of deflectors of the third air inlet ring, the plurality of deflectors of the fourth air inlet ring, the plurality of deflectors of the fifth air inlet ring or the plurality of deflectors of the sixth air inlet ring, are each one of blades and orifices having a centerline that is canted with respect to a centerline of the annular combustor

Claim 20 has been amended as follows:
The annular combustor of claim 13, wherein:
	the portion of the inner liner at the annular prechamber comprises a first cylindrical wall with a first frustum coupled to a downstream end of the first cylindrical wall;
	a diameter of the first frustum decreases 
the portion of the outer liner at the annular prechamber comprises a second cylindrical wall with a second frustum coupled to a downstream end of the first cylindrical wall;
	a diameter of the second frustum increases in the downstream direction;
the portion of the inner liner at the annular main chamber comprises a third cylindrical wall with a third frustum coupled to a downstream end of the third cylindrical wall;
	a diameter of the third frustum increases in the downstream direction;
the at the annular main chamber comprises a fourth cylindrical wall with a fourth frustum coupled to a downstream end of the fourth cylindrical wall; and
a diameter of the fourth frustum decreases in the downstream direction.

Allowable Subject Matter
Claims 1, 2, 4-20 are allowed.

Reasons for Allowance
The closet prior art is Gerrard (U.S. Patent No. 3,927,835) and Carrere (U.S. Publication No. 2013/0047621). Gerrard teaches the structure of the annular combustor. Carrere teaches an annular combustor having air inlets above and below the injectors where the air inlets above the injector generate a swirl of air flowing in a first direction and the air inlets below the injector generate a swirl of air flowing in a second direction opposite the first direction. However, Gerrard and Carrere don’t teach swirling of the flow through air inlet rings downstream of the combustor dome. In particular, Gerrard and Carrere don’t teach in combination with the other limitations of the independent claims the first and third air inlet rings each have a plurality of deflectors that direct respective flows of air passing therethrough to swirl in a first rotational direction; and the second and fourth air inlet rings have a plurality of deflectors that direct respective flows of air passing therethrough to swirl in a second rotation direction opposite to the first rotational direction of the first and third air inlet rings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        


/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741